UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2007 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:333-146834 Windstar, Inc. (Exact name of small business issuer as specified in its charter) Nevada Not Available (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) No 47 Hala Pegoh, Taman Sri Pengkalan 31650 Ipoh, Perak, Malaysia (Address of principal executive offices) (014) 327-4470 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [ ] Yes[X] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [X] Yes[ ] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:2,150,000 common shares as of December 31, 2007 Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Plan of Operation 4 Item 3. Controls and Procedures 9 PART II – OTHER INFORMATION Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 10 Item 5. Other Information 10 Item 6. Exhibits 10 Table of Contents PART I - FINANCIAL INFORMATION Item 1.
